Citation Nr: 0315517	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of the 
left leg secondary to service-connected residuals of shell 
fragment wounds of the right thigh and right ankle.

2.  Entitlement to service connection for disability of the 
low back secondary to service-connected residuals of shell 
fragment wounds of the right thigh and right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

Entitlement to service connection for November 1965 to 
November 1997.

This appeal is from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The appeal initially comprised claims 
for increased ratings for the residuals of shell fragment 
wounds of the right thigh and right ankle.  The veteran 
withdrew his notice of disagreement as to these issues in 
writing in his October 2001 substantive appeal on the 
secondary service connection claims.

The Board defers appellate decision on the left leg claim 
pending return of the case from the remand appended to this 
decision.


FINDING OF FACT

It is as likely as not that service-connected shell fragment 
wounds of the right thigh and right ankle aggravate 
disability of the veteran's low back, contributing to but not 
directly causing the total amount of low back disability.


CONCLUSION OF LAW

An increment of the disability of the veteran's low back is 
proximately due to or the result of service-connected 
injuries.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.

II.  Secondary Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  Controlling 
judicial precedent dictates that the term "disability" in 
the regulation includes disability attributable to 
aggravation of a condition by a service-connected disease or 
injury that the service-connected disease or injury did not 
itself cause, but the grant of service connection extends 
only to that amount of additional disability attributable to 
the service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995).  This decision is a complete grant of 
benefits because the question at issue is the existence of 
additional disability secondary to a service-connected 
injuries, shell fragment wounds, not the degree of additional 
disability.

The veteran had shell fragment wounds in combat of the right 
thigh and of the right ankle.  VA x-ray studies, most 
recently in April 2002, show the anatomical location of the 
shell fragments retained in the right thigh and near the 
right ankle.

The veteran complains of pain in the right thigh and right 
ankle.  On VA examination in May 2002, he presented with a 
cane and on examination demonstrated an antalgic gate 
favoring the right leg.  X-ray studies reveal evidence of 
spina bifida occulta and minimal osteoarthritic changes in 
the lumbar spine.  After review of the veteran's VA claims 
file, clinical interview and clinical examination, the 
examiner diagnosed mechanical low back pain or lumbosacral 
strain.

Noting the veteran's long history of strenuous labor, the 
examiner opined a possibility that the veteran's antalgic 
gate is attributable to right leg pain from the shell 
fragment wounds, but that it was unclear whether the 
veteran's low back problems were directly related to right 
lower extremity problems.  The examiner continued, "I feel, 
therefore, that [low back disability] may in part be related 
to his limp.  In that I would say, that his back condition is 
currently as likely as not related to his gait abnormality, 
which is a service-connected disability."

The only adverse evidence of record comparable weight is a 
March 2001 VA medical examination report in which the 
examiner diagnosed the veteran's low back mechanical pain and 
degenerative disease, finding the changes of recent onset.  
The examiner opined that the veteran's right leg condition 
was not "responsible" for the back condition.  This opinion 
seems to address the question of causation and overlooks the 
question of aggravation.

Significantly, it is immaterial as a matter of law that 
neither doctor could make a direct, causative relationship, 
because the aggravation of the back condition due to the 
service-connected condition is a basis for service connecting 
the increment of additional disability.  Allen, 7 Vet. App. 
439.  In short, the opinion of the May 2002 VA examiner 
satisfies the legal burden for secondary service connection 
for additional disability of the low back; it renders it as 
likely as not that some of the veteran's low back disability 
is "proximately due to or the result of a service-connected 
. . . injury [which shall be] service connected.  38 C.F.R. 
§ 3.310(a) (2002).

The amount of additional disability and the compensation to 
be paid for it is a matter for the agency of original 
jurisdiction to determine.


ORDER

Service connection for that part of the veteran's low back 
disability resulting from aggravation by service-connected 
injuries is granted.


REMAND

The Board performed development of the evidence in this case, 
specifically requesting the VA examination discussed in this 
decision, supra.  The examiner was, however, to have examined 
for and have rendered an opinion as to a relationship between 
the veteran's claimed left leg disability and his shell 
fragment wounds.  He did not.  Thus, the necessary 
examination is still pending and must be completed.

Prior to adjudicating the claim the agency of original 
jurisdiction must ensure performance of any actions necessary 
to ensure that all notification and development required by 
the Veterans Claims Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA orthopedic 
examination of the left lower extremity, 
including the knee, to diagnose any 
pathology of the left lower extremity and 
to provide an opinion whether it is at 
least as likely as not that any diagnosed 
disability of the left leg or knee is 
caused or aggravated by the service-
connected right ankle or right thigh 
shell fragment injuries.  An explanation 
for the opinion is necessary. 

2.  Review the claims file and ensure 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations.

3.  Readjudicate the claim at issue, 
including review of the evidence the 
Board obtained, and determine whether the 
appellant's claim may now be allowed.  If 
none may, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.1S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



